Case 1:11-cv-00691-LAK-RWL Document 2091-36 Filed 10/02/18 Page 1 of 3




    EXHIBIT 36
          Case 1:11-cv-00691-LAK-RWL Document 2091-36 Filed 10/02/18 Page 2 of 3




From:                          Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                          Tuesday, September 5, 2017 9:36 PM
To:                            John van Merkensteijn
Subject:                       here's the profit and loss
Attachments:                   Profit and Loss Detail2.pdf

Categories:                    KF2



This is what I showed Ian. Needs to be updated.




                                                                                        JVM 002465
                              Case 1:11-cv-00691-LAK-RWL Document 2091-36 Filed 10/02/18 Page 3 of 3
ENFORCEMENT OF ECUADOR JUDGMENT IN CANADA
Profit and Loss Detail                                                                                                                                                                     02/02/17
May 1, 2016 through February 2, 2017

                                Type          Date     Sum                       Name                      Memo     Clr                  Split                        Amount            Balance
  Ordinary Income/ Expense
      Income
         Investor Funds
                      Deposit             05/09/16           nvestor   I                                  Deposit         Lenczner   Slaght   Escrow   Account            250,000.00     250,000.00
                      Deposit             07/13/16           nvestor   I                                  Deposit         Lenczner   Slaght   Escrow   Account            100,000.00     350,000.00
                      Deposit             07/19/16           nvestor   II                                 Deposit         Lenczner   Slaght   Escrow   Account            250,000.00      600,000.00
                      Deposit             10/03/16           nvestor   III                                Deposit         Lenczner   Slaght   Escrow   Account            285,000.00      885,000.00
                      Deposit             10/19/16           nvestor   IV                                 Deposit         Lenczner   Slaght   Escrow   Account            200,000.00    1,085,000.00
                      Deposit             12/01/16           nvestor   III                                Deposit         Lenczner   Slaght   Escrow   Account             95,000.00    1,180,000.00
                      Deposit             01/03/17           nvestor   V                                  Deposit         Lenczner   Slaght   Escrow   Account            237 500.00    1 417 500.00
         Total Investor Funds                                                                                                                                           1 417 500.00    1 417 500.00
      Total Income                                                                                                                                                      1,417,500.00    1,417,500.00
      Expense
         Bank Service Charges
                      Check               05/10/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           15.00          15.00
                      Check               05/23/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00          55.00
                      Check               07/08/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           25.00          80.00
                      Check               08/16/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           15.00          95.00
                      Check               08/16/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00         135.00
                      Check               08/19/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           25.00         160.00
                      Check               08/19/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           25.00         185.00
                      Check               08/19/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           25.00         210.00
                      Check               08/30/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00         250.00
                      Check               09/26/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00         290.00
                      Check               10/06/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           15.00         305.00
                      Check               11/09/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00         345.00
                      Check               12/05/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           40.00         385.00
                      Check               12/08/16           Wire   Transfer    Fee                                       Donziger   Escrow   Account                           25.00         410.00
         Total Bank Service Charges                                                                                                                                            410.00         410.00
         Consulting
            Case Help
                      Check               05/23/16   WIRE    Shuyana    Natalia   Yanza   Allauca                         Donziger   Escrow   Account                        3,000.00       3,000.00
                      Check               08/16/16   WIRE    Shuyana    Natalia   Yanza   Allauca                         Donziger   Escrow   Account                        2,000.00       5,000.00
                      Check               08/30/16   WIRE    Shuyana    Natalia   Yanza   Allauca                         Donziger   Escrow   Account                        1,500.00       6,500.00
                      Check               11/09/16   WIRE    Shuyana    Natalia   Yanza   Allauca                         Donziger   Escrow   Account                        2 000.00       8500.00
            Total Case Help                                                                                                                                                  8500.00        8500.00
         Total Consulting                                                                                                                                                    8,500.00       8,500.00
         Ecuador
                      Check               09/26/16           Luis Yanze                                                   Donziger Escrow Account                            1,000.00       1,000.00
                      Check               12/05/16   WIRE    Frente De Defense De La Amazonia                             Donziger Escrow Account                            5,000.00       6,000.00
                      Check               12/08/16   WIRE    Patricia Salazar Cordova                                     Donziger Escrow Account                            3,179.00       9,179.00
         Total Ecuador                                                                                                                                                       9,179.00       9,179.00
         Expenses/Loan Pay Down
                      Check               05/11/16           Donziger   &    Associates   PLLC                            Donziger   Escrow   Account                       40,000.00      40,000.00
                      Check               07/20/16           Donziger   &    Associates   PLLC                            Donziger   Escrow   Account                       85,000.00     125,000.00
                      Check               10/07/16           Donziger   &    Associates   PLLC                            Donziger   Escrow   Account                       50,000.00    175,000.00
                      Check               10/22/16           Donziger   &    Associates   PLLC                            Donziger   Escrow   Account                      75,000.00     250,000.00
                      Check               12/20/16           Donziger   &    Associates   PLLC                            Donziger   Escrow   Account                      30 000.00     280 000.00
         Total Expenses/Loan Pay Down                                                                                                                                     280,000.00     280,000.00
         Legal
            Canadian Legal
                      Check               05/10/16           Lenczner   Slaght                                            Lenczner   Slaght   Escrow   Account            175,000.00      175,000.00
                      Check               07/19/16           Lenczner   Slaght                                            Lenczner   Slaght   Escrow   Account            245,000.00      420,000.00
                      Check               10/06/16           Lenczner   Slaght                                            Lenczner   Slaght   Escrow   Account            141,500.00      561,500.00
                      Check               10/21/16           Lenczner   Slaght                                            Lenczner   Slaght   Escrow   Account            100,000.00      661,500.00
                      Check               12/19/16           Lenczner   Slaght                                            Lenczner   Slaght   Escrow   Account             30,000.00      691,500.00
            Total Canadian Legal                                                                                                                                          691,500.00      691,500.00
            Legal - Other
                      Check               07/08/16   WIRE    Meyers Saxon & Col                                           Donziger   Escrow   Account                       15,570.00      15,570.00
                      Check               07/08/16   WIRE    Meyers Saxon & Col                                           Donziger   Escrow   Account                       15,750.00      31,320.00
                      Check               08/19/16   WIRE    Aaron Marr Page                                              Donziger   Escrow   Account                        5,000.00      36,320.00
                      Check               08/19/16   WIRE    Long Tuminello LLP                                           Donziger   Escrow   Account                       10,000.00      46,320.00
                      Check               12/05/16   WIRE    Aaron Marr Page                                              Donziger   Escrow   Account                        5,000.00      51,320.00
                      Check               12/08/16   WIRE    Deepak Gupta                                                 Donziger   Escrow   Account                      25,000.00       76,320 00
                      Check               12/16/16   WIRE    Aaron Marr Page                                              Donziger   Escrow   Account                       5 000.00       81 320 00
            Total Legal - Other                                                                                                                                            81,320.00       81,320.00
         Total Legal                                                                                                                                                      772,820.00      772,820.00
         PR Wire Service
                      Check               10/17/16   WIRE    3BI Media LLC                                                Donziger Escrow Account                           4,600.00        4,600.00
         Total PR Wire Service                                                                                                                                              4,600.00        4,600.00
      Total Expense                                                                                                                                                     1,075,509.00    1,075,509.00
  Net Ordinary Income                                                                                                                                                     341 991.00      341 991.00
Net Income                                                                                                                                                                341,991.00      341,991.00



Availabe Cash in Escrow Accounts
  Lenczner Slag ht                                                                                                                                                                       237,500.00
  Donziger                                                                                                                                                                               104,466.00
                                                                                                                                                                                         341,966.00




                                                                             8,500.00

                                                                                 410.00
                                                                                                 [   91
                                                                                                      790 0




                                                                                                                                                           MBank Service Charges
                                                                                                                                                           MCsee Help
                                                                                                                                                           liConeulting
                                                                                                                                                           NEcuedor

                                        4,600. 00                                                                                                          NCenedien Legal
                                                                                                                                                           IlLegel- Other
                                                                                                                                                           13PR Wire Service
                                                                                                                                                           IllExpensee/LoenPayD own




                                                                                                                                                                                                       JVM 002466
